NO. 07-05-0362-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                 MARCH 20, 2006
                         ______________________________

                               VINCE ARTHUR HALL,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 49,685-D; HON. DON EMERSON, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Appellant, Vince Arthur Hall, appeals from an order revoking his community

supervision. Originally, he was convicted of possessing a controlled substance upon his

plea of guilty in accordance with a plea agreement. Imposition of his five-year prison

sentence was suspended on May 6, 2005, and the trial court placed him on community

supervision for five years. Thereafter, the State moved to revoke his probation alleging

that he violated four conditions of same. At the hearing on his motion, he pled true to
violating one condition and acknowledged violating at least one more while undergoing

examination. Thereafter, the trial court granted the motion to revoke and ordered that he

now serve the original five-year sentence.

       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief wherein she certified that, after diligently searching the record, she has

concluded that the appeal is without merit. So too did she represent to this court that she

copied appellant with her brief and informed him of both her belief that there was no

reversible error and his right to file a response or brief pro se. By letter dated February 21,

2006, this court also informed appellant of his right to tender his own brief or response by

March 23, 2006. Appellant filed a response on March 13, 2006.

       In compliance with the principles discussed in Anders, appellate counsel discussed

several potential areas of appeal and then explained why the trial court’s order was sound.

We too reviewed the record, sua sponte, and found no arguably meritorious issue. Nor did

we find any of the conclusory allegations in appellant’s response arguably meritorious.

       There being no issue warranting reversal of the trial court’s order revoking

appellant’s community supervision, we affirm it and also grant appellate counsel’s motion

to withdraw.



                                                            Brian Quinn
                                                            Chief Justice



Do not publish.


       1
           Anders v. California, 386 U .S. 738, 744-45, 87 S.C t. 1396, 18 L. Ed. 2d 493 (19 67).

                                                       2